DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
1) Figure 4 shows base member 20, but base member 20 is not shown in Figures 5, 5A, 5B, or 5C even though it appears it would be visible in those figures.
2) Applicant’s figures with grade bolt “42” are not consistent and/or not shown correctly.  In Figures 5-5C, the grade bolt 42 is denoted as the vertical bolt shown inside the base plates 24.

    PNG
    media_image1.png
    392
    692
    media_image1.png
    Greyscale

However, this contradicts Applicant’s Figures 6 and 7.  In Figure 6, reproduced on the following page, the “grade bolt” 42 is shown completely in the ground and clearly without top and bottom nuts.  Additionally, in Figures 5-5C, the top half of the grade bolt substantially lines up with the horizontal bolts 34 and vertical slots, which is not possible as shown in Figure 6.

    PNG
    media_image2.png
    524
    896
    media_image2.png
    Greyscale

This inconsistency is confirmed by Applicant’s Figure 7, which shows that the bolts with top and bottom nuts is completely different from the bolts that are secured to the grade.

    PNG
    media_image3.png
    563
    566
    media_image3.png
    Greyscale

3) the replacement sheets for Figures 5A-5C are not acceptable.  These figures are so faint that some of the reference numerals are not legible.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4 and 5 contain new matter.
Claim 4 recites “including a vertical grade bolt, top nut and a bottom nut”.  As stated above in the Drawing objections, Applicant appears to be confusing the bolts and the grade bolt (that secures to the grade) is not the same bolt that has a top nut and a bottom nut.  It is completely unclear what Applicant is trying to claim.
Claim 5 recites “the spaces and gaps being between the middle plate and the grade bolt”.  As stated above in the Drawing objections, Applicant appears to be confusing the bolts and the grade bolt (that secures to the grade) is not the same bolt that has a top nut and a bottom nut.  It is completely unclear what Applicant is trying to claim.
Examiner’s remark:  Examiner is so confused by Applicant’s confusing and inconsistent claims and drawings, and it is unclear what Applicant even invented.  In view of the 112(a) rejections and drawing objections, claims 4 and 5 will not be further treated on the merits until correction is provided.  The remainder of the claims have been best examined based on the limited understanding of the invention with the provided disclosure of what the invention is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leum, US 9,051,136 in view of Hartman, US 2,904,802 and Wilson, US 5,494,333.
Regarding claim 1, Leum teaches a modular and impactable frame having an integrated dock leveler with a planar member (Figures 1 and 2).  While Leum fails to disclose the details of the frame as claimed, Hartman teaches a loading dock having a frame, the frame including two opposing front plates, opposing side members, opposing base members, the base members each having a pair of front and back supporting legs, and an integral bracing structure connecting each side member to a respective base member (Figure 2).  It would have been obvious to one of ordinary skill in the art to modify Leum’s frame to include the details of Hartman’s frame including the frame including two opposing front plates, opposing side members, opposing base members, and an integral bracing structure connecting each side member to a respective base member, and the base members each having a pair of front and back supporting legs in view of Hartman’s disclosure as a known design of a loading dock frame based on design choice.  Leum further shows the bottom of each leg having a foot (40; Figures 2, 3, and 5) that appears to be pivotable in a front-to-back direction (which one of ordinary skill in the art would recognize, looking at Figures 3 and 5, foot is attached to leg with a bolt and cotter pin).  Wilson discloses leveling feet which can be used on sloping or uneven terrain, and discloses leveling feet which can be adjustable in a front-to-back direction (Figures 2 and 4A) or leveling feet which can be adjustable to any angle around 360 degrees using a ball and socket joint (Figure 4B).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have leveling feet as suggested by Leum and to have the leveling feet be of the ball and socket joint as disclosed by Wilson to be able to accommodate sloping or uneven terrain.  The resulting combination yields the base members each having a base plate (shown nearest reference numeral 74 in Wilson’s 4B), each base plate having a bottom portion which is secured to the grade by a horizontal plate (bottom surface above element 30) the bottom portion being adjustable between a left-to-right direction as well as adjustable in a front-to-back direction so as to allow for leveling on uneven ground, wherein the front plates are capable of absorbing impact from a vehicle and transferring an impact load to the integral bracing structure and each base plate.  In view of Wilson disclosing the bottom of each leveling feet having a gripping surface (30) to prevent slippage of the foot on a supporting surface, it would have been obvious to one of ordinary skill in the art to modify the bottom of each base plate to have a gripping surface in view of Wilson’s disclosure to prevent slippage of the foot on a supporting surface.  The resulting combination yields each base plate being secured to the grade and being securely attached to the grade.
	Regarding claim 2, the resulting combination includes each base plate being able to be adjusted independent of the opposing base plate.
	Regarding claim 3, the resulting combination includes the bottom portion being able to be adjusted at least 30 degrees in a left-side to right-side direction (via the ball and socket joint).
	Regarding claim 6, the resulting combination includes the limitation that the base plate can be removably secured in a desired position so it doesn't shift or rotate once it has been secured to the grade.
	Regarding claim 7, a dock housing can be secured to the planar member or frame of the resulting combination.
	Regarding claim 8, while the resulting combination fails to disclose that the horizontal plate is removably secured to the grade by one or more bolts, the Examiner took Official Notice in the last office action that it is old and well known in the art that removably securing a plate to the ground using one or more bolts is old and well-known.  Applicant failed to challenge the Official Notice in their arguments.  Under the guidelines of MPEP 2144.03, to adequately traverse Official Notice, an applicant must specifically point out the supposed errors in the Examiner’s action including stating why the noticed fact is not considered to be common knowledge or well-known in the art.  A general allegation that the claims define a patentable invention without any reference to the Examiner’s assertion of Official Notice would be inadequate.  Since applicant did not adequately traverse the Examiner’s assertion of Official Notice, the facts are now considered to be admitted prior art (MPEP 2144.03).  Applicant’s traversal is considered inadequate because there was no reference to the Examiner’s assertion of Official Notice. It would have been obvious to one of ordinary skill in the art to modify the resulting combination to removably secure the horizontal plate to the grade by one or more bolts to provide to better security and minimize movement.
	Regarding claim 9, the resulting combination includes the limitation since Leum further shows a back plate (portion to the left of the legs in Figure 3) which can be bolted to a wall of a building.
	Regarding claim 10, the frame of the resulting combination can be bolted to a mobile loading dock or a loading platform.

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive.
Applicant states that “Figures 5-5C, 6 and 9 illustrate best that frame 10 can be secured into the ground 30 by grade bolts 42.  Figures 6 and 9 show grade bolts 42 which have been removably secured into and below the grade. Figures 5-5C do illustrate grade bolt 42, but the grade bolts in these figures are not secured into the ground. They are just shown.”  They are just shown?  This argument does not make sense and is not consistent with Applicant’s Figures 6-7.  As stated above in the Drawing objections, Figure 7 clearly shows two different types of bolts, and the middle bolts with a top nut and a bottom nut are clearly not the ones that are secured to the grade.

    PNG
    media_image3.png
    563
    566
    media_image3.png
    Greyscale

Clearly, the bolt with the top nut and bottom nut is not the same as the grade bolt.
Applicant does not provide specific arguments against the rejection, only stating that the rejection is overcome in view of the amendments to the claims. 
Examiner must clarify Applicant’s misunderstanding: Applicant states appreciation for “the Examiner’s Remark at the bottom of page 9 in the Office Action which notes that if FIGS. 5A-5C were amended it would appear that they would read over the prior art. In response, Applicant has filed a replacement set of drawings which includes FIGS. 5A-5C.”  Examiner never stated that.  Referring back to the Non-final rejection, Examiner wrote “Examiner notes that if Applicant correctly claims what is shown in Figures 5A, 5B, and 5C, it would appear to read over the prior art.”  To emphasize:  correctly claims what is shown.  Not merely amending the figures.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671